Pee Oukiam.
This is a zoning ordinance case. The relator wishes to erect several stores on his property on the northwest comer of Scotland road and Argyle avenue, in the city of Orange, and a building permit was denied on the sole ground that the locality is zoned by the ordinance exclusively for single-family dwellings.
Eelator relies on Ignaciunas v. Risley, 98 N. J. L. 712, and in reply it is urged that that case is not controlling for two reasons—first, that another statute now applied, viz., chapter 146 of the laws of 1924 (Pamph. L., p. 324) ; secondly, that the character of building now desired is different from that considered in the Ignaeiunas case.
We are unable to perceive any substantial difference in the character of building which should lead us to a different determination, and so far as relates to the act of 1924, the case of Krumgold v. Jersey City, 3 N. J. Adv. R. 1546; 130 Atl. Rep. 635, cited for respondent, seems to us in point as requiring that the present mle should be made absolute.
A peremptory writ is therefore awarded.